Judgment, Supreme Court, Bronx County, rendered April 10, 1975, convicting defendant, after a nonjury trial, of the crimes of robbery in the first degree and burglary in the first degree, and sentencing him, as a youthful offender to a maximum term of four years, unanimously reversed, on the law and on the facts, and the motion to suppress granted and the matter remanded for a new trial. Defendant is one of four codefendants who allegedly armed themselves and broke into an apartment and took personal property from its occupant. That same night defendants were in a cab that was stopped and they were searched and arrested. The facts at the suppression hearing applied to all the defendants and denial of the motion, was reversed by this court in a codefendant’s appeal (People v Almestica, 53 AD2d 580). Further, the admission into evidence of a confession, made by a codefendant who did not testify, with references implicating this defendant was error. Although the case was tried without a jury, there is a strong *760indication in the record that the trial court relied on the codefendant’s admissions in finding this defendant guilty. Concur—Stevens, P. J., Murphy, Capozzoli, Markewich and Lynch, JJ.